Title: To Benjamin Franklin from Armand-Thomas Hue de Miromesnil, 16 June 1783
From: Miromesnil, Armand-Thomas Hué de
To: Franklin, Benjamin


          
            A Versailles, ce 16 Juin 1783.
          
          M. Le Garde des Sceaux a communiqué à M. de Neville, Maître des
            Requêtes, Directeur Général de la Librairie, la Lettre que Monsieur Franklin a pris la
            peine de lui adresser le 11 de ce mois: il lui envoie copie de la reponse de ce
              Magistrat.
          Monsieur Franklin verra que rien ne S’oppose à la permission telle qu’elle a été
            accordée dès le 11 du mois de Mai dernier: il est bon qu’il charge quelqu’un d’en Suivre
            l’effet.
          M. Le Garde des Sceaux prie Monsieur Franklin d’être persuadé de la sincerité de ses
            sentimens.
          
            signé Miromenil.
            M. Franklin.
          
        